Opinion by
Ford, J.
At the trial, petitioner’s witness testified that, some time prior to the date of entry, petitioner was informed by the customs officials that the appraiser would not accept the prices shown on the invoices; that it was the appraiser’s intention to appraise the merchandise on the basis of foreign value; that the petitioner disagreed; and that one entry was selected as a test case and an appeal to reappraisement was filed, which resulted in a reduction of the value found by the appraiser, but which also left the appraised value higher than the entered value. Upon the record presented, it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was, therefore, granted. P. Pastene & Co. (Inc.) v. United States (21 C. C. P A. 69, T. D. 46392) followed.